Per Curiam. Appellant, Gloria Jean Polletta, by her attorney, Constance G. Grayson, has filed a motion for a rule on the clerk. Appellant filed a timely notice of appeal from the denial of her petition for postconviction relief pursuant to Rule 37 of the Arkansas Rules of Criminal Procedure. Her attorney admits by motion that the record was tendered late due to a mistake on her part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. McCready v. State, 325 Ark. 418, 924 S.W.2d 813 (1996) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct.